Citation Nr: 1139359	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-22 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for congestive heart failure.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bi-polar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before the undersigned at a video hearing in May 2011.  A transcript of the hearing is of record.

The issues of entitlement to service connection for PTSD and entitlement to service connection for bipolar disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent and credible evidence fails to demonstrate that the Veteran's congestive heart failure is etiologically related to his active duty service.


CONCLUSION OF LAW

The Veteran does not have congestive heart failure that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic diseases, including heart disease, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).

The Veteran contends that he has congestive heart failure that is related to his military service.  The Board notes that the Veteran has a current diagnosis of congestive heart failure, as noted in the May 2008 VA treatment report.  As such the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2011).

A review of the Veteran's service treatment records does not show any treatment for, or diagnosis of, any heart disorder.  Both the Veteran's July 1974 entrance examination and April 1978 exit examination note a clinically normal heart.  There is no indication of any heart failure in the Veteran's service treatment records.

Post service private hospital treatment records indicate that the Veteran sought treatment for congestive heart failure in January 2007 and was admitted to the hospital January 25 to February 6, 2007.  He was admitted to the hospital after presenting with shortness of breath.  The Veteran was diagnosed with severe cardiomyopathy, related to alcohol.  A consultation was submitted that noted that the Veteran had a history of severe left ventricle dysfunction, but he denied any history of documented ischemic heart disease or any documented cardiomyopathy.  The cardiology consult noted that the etiology of the Veteran's left ventricular dysfunction was not clear, but was probably alcohol related, although the possibility of associated viral myocarditis could not be ruled out.  The doctor warned the Veteran that he should stop consuming alcohol, but did not believe the Veteran would comply.  Another hospital report noted that the Veteran had significant alcohol consumption, noting that he had consumed at least two 40 ounce bottles of alcohol a day.  The Veteran was diagnosed with severe congestive heart failure.  The February 2007 discharge summary noted that upon discharge the Veteran was diagnosed with, among other things, cardiomyopathy with a known ejection fraction of 5% to 10% with associated congestive heart failure (alcohol induced cardiomyopathy).

The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran reported at the May 2011 Board Video Hearing that his congestive heart failure started approximately 25 years ago in 1986; however the Board notes that the first medical evidence of congestive heart failure is the January 2007 hospital treatment report.  In this regard the Board notes that the first mention of congestive heart failure occurred almost 30 years after separation from service.  Further, even if the onset of treatment was in 1986, that time period is still years after service.  The Board finds that the lapse in time between the Veteran's active service and the first evidence of congestive heart failure weighs against the Veteran's claim.  The Board acknowledges that the Veteran stated that he has experienced heart problems since 1986 that are related to his service, but there is no contemporaneous medical evidence to support the Veteran's claim.  The lack of complaint or treatment for many years works against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The Board acknowledges that when determining the credibility of lay evidence, the Board cannot determine that credibility is lacking merely because there is no corroborating contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, in this instance, the lack contemporaneous medical evidence provides information that tends to contradict the Veteran's contentions.  In this regard, the Board notes that the Veteran stated that he has experienced heart problem for a long time, but it is reasonable to believe that if the Veteran was experiencing constant heart problems as he stated at his May 2011 video hearing, that he would have sought medical treatment before 2007.  As such the Board finds the Veteran's statements with regard to continuity of symptomatology are not credible on the basis that the overall evidence of record contradicts the Veteran's contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

Concerning what is meant by the "credibility" of evidence, the Board notes that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness."  It has been termed as "the quality or power of inspiring belief. . . . Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).

Finally, the Board notes that there is no etiological link, of record, with regard to the Veteran's congestive heart failure and his military service.  Moreover, even the Veteran stated at his hearing that no doctor had ever told him that his heart condition was caused by his military service.  Indeed the only etiological link provided, as noted above, associated the Veteran's congestive heart failure with alcohol abuse.  The Board notes that an injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).
The Board finds that service connection for congestive heart failure is not warranted.  There is no evidence of any in-service incurrence or aggravation of an injury or disease.  Without evidence of an in-service incurrence or aggravation of an injury or disease, service connection must be denied.  Additionally, service connection on a presumptive basis must also be denied since the evidence does not show congestive heart failure prior to 2007, which is not within any presumptive time period.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for congestive heart failure is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to service connection for congestive heart failure is denied.


REMAND

While the Board regrets further delay, after review of the record, it has been determined that a remand for further development is warranted with respect to the issues of entitlement to service connection for PTSD and entitlement to service connection for bipolar disorder.

As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

Service connection for PTSD can be awarded when the record contains (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of the PTSD.  See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).

The Veteran reported that he worked with chemicals and rocket fuels while in the military.  He maintains that his work was dangerous, particularly given the possibility of these substances coming into contact with his skin and possibly burning him.  The Veteran noted at the May 2011 hearing that he was often in fear while working with the chemicals and rocket fuels.  

The Veteran contends that shortly after he separated from the military several members of his unit were killed in a serious missile oxidizer accident.  He stated at his hearing that he trained two of the men and that he had nightmares and was afraid everyday while working with the chemicals.  The Board notes that the stressor incident claimed by the Veteran occurred in August of 1978, which was after the Veteran had separated from the military; however, the Veteran contends that the incident troubled him because he knew the gentlemen that were killed in the accident.  

The Veteran is currently diagnosed with both Bipolar I-MRE mixed with psychosis (paranoia) and PTSD with nicotine, alcohol, and cannabis dependency as noted in the December 2008 treatment record.  However, the record indicates that the Veteran's psychiatric history contains multiple psychiatric diagnoses.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran further reported at the May 2011 hearing that he was taken off duty for a period of time which he contends was due to a psychiatric problem, possibly bipolar disorder.  The Veteran noted that he was diagnosed with bipolar disorder in 1997 by the VA, although there are no records to corroborate this contention.  The first mental health reports of record are dated in 2007.

The service treatment records are silent with regard to any treatment of the Veteran for a psychiatric disorder while in service.  However the Board notes the Veteran's contentions that he was taken off duty for a period of time as the result of a psychiatric disorder.  While there is no evidence in his service treatment records of any treatment for a psychiatric disorder, the his personnel file, which may contain evidence that the Veteran was taken off duty, is not of record.  As such, the Board finds that the Veteran's personnel folder should be obtained.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations.  In a December 2008 VA mental health treatment note, the Veteran was diagnosed, on Axis I, with PTSD and bipolar disorder, by a VA staff physician.  There was no nexus opinion provided with regard to any of the Veteran's psychiatric diagnoses and his active duty service.  Additionally, the treatment report did not address any stated stressors and any nexus opinion between the PTSD diagnosis and any in-service stressors.  A VA psychiatric examination is necessary to determine whether the Veteran has a diagnosis of PTSD that is related to a corroborated in-service stressor and whether any acquired psychiatric disorder, to include bipolar disorder is related to the Veteran's active duty service.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1. Review the file and prepare a summary of the stressors claimed by the Veteran including the post service incident where two men were killed as the result of a serious missile oxidizer accident that happened at McConnell Air Force Base in 1978.  

2. Send a letter to the U.S. Army & Joint Services Records Research Center (JSRRC) asking them to provide any available information which might corroborate the Veteran's asserted in-service stressors.  Please provide JSRRC with the following: the prepared summary of the Veteran's claimed stressors, copies of the Veteran's DD-214, and any service personnel records obtained showing service dates, duties, and units of assignment.  All efforts to obtain these records should be documented in the claims folder.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Schedule the Veteran for a VA psychiatric examination to determine his correct diagnosis(es).  The claims file should be provided to the examiner in connection with the examination, and the examiner must indicate that the Veteran's C-file has been reviewed.  The RO should provide the examiner with a summary of any verified stressors (including the post service incident where two men were killed as the result of a serious missile oxidizer accident that happened at McConnell Air Force Base).  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran has an acquired psychiatric disorder, to include PTSD, that was caused by his service.  If PTSD is diagnosed, the examiner must state the stressor(s) relied upon to support the diagnosis, and the examiner must discuss any documented behavior changes following the verified and/or claimed in-service incidents.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The report of examination should include the complete rationale for all opinions expressed.

4. After conducting any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


